 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDKFC National Management CompanyandBartenders,Hotel,Motel,Cafeteria and Restaurant EmployeesUnion,Local 116,AFL-CIO. Case 1-CA-8656June 29, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause and counsel forthe General Counsel filed a reply to the response.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Upon a charge and amended charge filed on Octo-ber 30 and December 6, 1972, respectively, by Bar-tenders,Hotel,Motel,Cafeteria and RestaurantEmployees Union, Local 116, AFL-CIO, hereincalled the Union, and duly served on KFC NationalManagement Company, herein called the Respon-dent, the General Counsel of the National Labor Re-lations Board, by the Acting Regional Director forRegion 1, issued a complaint on December 13, 1972,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Nation-al Labor Relations Act, as amended. Copies of thecharge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on July 31, 1972, fol-lowing a Board election in Case 1-RC-11692 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about November 7, 1972, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnDecember 26, 1972, Respondent filed its answer to thecomplaint denying each and every allegation in thecomplaint.On January 30, 1973, counsel for the GeneralCounsel filed directly with the Board a Motion toExpunge Respondent's Answer and Motion for Sum-mary Judgment. Subsequently, on February 6, 1973,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgment'Officialnotice is taken of therecord inthe representationproceeding,Case 1-RC-I1692, asthe term "record" is defined in Secs 102.68 and 10269(f) of the Board'sRules and Regulations, Series 8, asamended SeeLTVElectrosystemr, Inc,166 NLRB 938, enfd 388 F 2d 683 (C.A. 4, 1968),Golden AgeBeverageCo,167 NLRB 151, enfd 415 F.2d 26 (C A 5, 1969);Intertype Co v. Penello,269 F.Supp 573 (D.C Va, 1967);Follett Corp,164NLRB378, enfd397 F 2d 91 (C.A 7, 1968),Sec. 9(d) of the NLRARuling on the Motion to Expunge Respondent'sAnswer and Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause,the Respondent opposes thegrant of the Motion for Summary Judgment basicallyon the grounds that the Union's certification is invalidbecause of the failure to grant a hearing on theRespondent's objections to the elections and the fail-ure of a quorum of the Board to act on Respondent'sRequest for Review and Motion for Reconsideration,and that its denial of the allegations in paragraph 2 ofthe complaint raises factual issues concerning theidentity of the Employer which also requires a hear-ing. The General Counsel contends in hisreply thatthe Respondent has not controverted the facts allegedby the General Counsel in his Motion for SummaryJudgment and that no legitimate litigable issue exists.We agree with the General Counsel.Review of the record in the representation Case1-RC-11692 reflects as follows:In his May17, 1972,Second Supplemental Deci-sion and Direction of Election the Regional Directorset aside the first election on the Union's objectionsand directed a new election in the appropriate unit ofemployees at various locations of Kentucky FriedChicken ofMassachusetts, Inc., and Kentucky FriedChicken of Connecticut,Inc., herein called Massa-chusetts,Inc., and Connecticut,Inc., respectively. Inthe second election held on June 16, 1972, the Unionreceived a majority of the votes cast.The Respondentfiled timely objections to conduct affecting the resultsof the election alleging that election results were notbased upon a representative voting complement andthat employees were coerced into voting for theUnion bythe improper conduct of supervisors sympa-thetic to the Union, actingcontraryto Respondent'sinstructions. In support thereof,the Respondent of-fered to the Regional Director the testimony of sever-al store employees and two store managers regardingthe latter's union advocacy and requested a hearingon its objections.In his Third Supplemental Decisionon Objections and Certification of Representative is-sued onJuly 31, 1972, theRegional Director found,inter alia,that the participation of the two store man-204 NLRB No. 69 NATIONAL MANAGEMENT CO.agers in the union campaign appeared to be incidentalat best, denied a hearing on this matter because nosubstantial and material issues were raised, overruledthe objections in their entirety, and certified theUnion.The Respondent filed a timely request for review inwhich it raised to the Board the Regional Director'sfailure to grant a hearing on supervisory involvementin the Union's election campaign and also his failureto consider the issue of the Union's alleged interfer-ence with the conduct of the investigation of objec-tions.On September 7, 1972, the Board denied theRespondent's request for review as it raised no sub-stantial issues warranting review. Thereafter, on Octo-ber 20, 1972, after it had received the Union's October14, 1972, request to bargain, the Respondent filed aMotion for Reconsideration of Request for Reviewreiterating its arguments and also arguing that by de-nying a hearing on its objections after having grantedone to the Union on its objections, the Respondenthas been deprived of equal protection of the law andof due process. On November 30, 1972, the Boarddenied the motion for reconsideration as lacking inmerit.By its denials in the answer to all the allegations ofthe complaint, the Respondent is attempting to reliti-gate issues which had been raised and determined intheunderlying representation case, 1-RC-11692,such as jurisdiction, commerce, the Union as a labororganization, unit, majority status, and certificationof the Union. It is well settled that in the absence ofnewly discovered or previously unavailable evidenceor special circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have been litigat-ed in a prior representation proceeding.'The Respondent also denies the filing and serviceof the charge and amended charge, which specificallynames the charged Respondent herein, and the re-quest by, and refusal to bargain with, the Union. TheRespondent, however, has not controverted the docu-ments attached to the General Counsel's Motion forSummary Judgment which we find establish filingand service of the charges (exhibits L(1) throughL(4)) and the request and the refusal to bargain (ex-hibits F, H(a), H(c), and H(d) ).3In itsMotion to Expunge Respondent's Answer,General Counsel contends that the answers with re-spect to commerce, jurisdiction, and service are pat-2 SeePittsburgh Plate Glass Co v. N L RB., 313 U S 146, 162 (1941), Rulesand Regulations of the Board, Secs102.67(f) and 102 69(c)3There isno denial that as also allegedby theGeneral Counsel, "onDecember6, 1972, theRespondent's counsel indicated telephonically to afield attorney of the Board's First Region that the Respondent desired tochallenge the Board's certification and hence would not meet with theUnion "631ently frivolous, in light of the prior litigation and doc-uments submitted verifying service.We agree. Ac-cordingly,General Counsel'sMotion to Expungethose portions of the answer is granted and the mat-ters alleged in the complaint with respect thereto aredeemed true and are so found.Respondent also seeks, by answer, to probe theinternal processes of this Board, by alleging that, oninformation and belief, no quorum of the Board waspresent when Respondent's Request for Review andMotion for Reconsideration in the underlying repre-sentation case were acted upon by the Board. Respon-dent does not, nor indeed can it, assert that the Ordersissued in the name of the Board denying the Requestfor Review and Motion for Reconsideration were notduly authorized by action taken by the Board. Whilequite superfluous, lest there be any doubt by any re-viewing court which might consider this proceeding,we record here and now that said Orders were author-ized by this panel to be issued by the Board's Execu-tive Secretary. Beyond that, Respondent has neitherright nor privilege to inquire. Neither the mental norinternal administrative processes of an administrativeagency may be probed by a party to the proceedings,and no Board Member or other official may be calledupon to testify in any hearing designed as a fishingexpedition into those processes.U.S. v. Morgan,313U.S. 409, 422 (1941).Whether there was a quorum of Board Memberspresent at any formal meeting of this panel which mayhave been called for purposes of oral discussion of theRequest for Review and Motion for Reconsiderationsubmitted by the Respondent is, in any event, of nolegal import. For this Board, like other administrativeagencies, may properly act upon such matters with orwithout a formal meeting of its Members. Or, if theagency so chooses, its Members may decide that theywould be aided by the benefit of discussions of con-sultations between one or more Members and/or withpersons serving on any Board Member's staffs. It isnow clear that administrative agencies, like mostcourts of appeals in certain cases, may decide mattersby notation and with no meeting at all. As was saidinT.S.C.Motor Freight Lines, Inc. v. United States,186 F.Supp 777, 786 (1960); affd. inHerrin Transpor-tation Co. v. United States,366 U.S. 419 (1961):The statute does not specifically provide that ad-ministrative action be taken concurrently by thedeciding members in a formal meeting and wedecline to impose such a requirement.For the above reasons, Respondent's contention inthis regard raises no issues of fact or law which wouldmake a hearing either necessary or appropriate.The Respondent also denies the allegations of thecomplaint that Massachusetts, Inc., and Connecticut, 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDInc., after a change in name on March 22, 1971,merged into the Respondent herein on September 21and October 18, 1971, respectively, thereby raising aquestion of the identity of the Employer-Respondent.In his Motion for Summary Judgment, the GeneralCounsel has alleged that, after the July 31, 1972, certi-fication of the Union in the unit of employees atvarious locations of Massachusetts,Inc., and Con-necticut, Inc., it was learned that the above-namedEmployers in reality were known as a different corpo-rate entity, namely KFC National Management Com-pany, the named Respondent herein. He has furtheralleged, upon information and belief, that the bar-gaining unitin which the election was conducted andfor which the certification-issued is the same bargain-ing unit encompassed by the instant unfair labor prac-tice charges. The Respondent has failed to denyspecifically the allegations presented in the GeneralCounsel'sMotion for Summary Judgment. It hasmerely contended generally that "there has been asubstantial change in the identity and structure of theEmployer who was involved in the representationcase,"without offering specifics. The Respondentdoes not claim that the unit no longer exists or theemployees involved are not readily identifiable. Weagree with the General Counsel that, even if corporatestructure has changed its legal form, there is no show-ing that the substance of that structure has changedfor purposes of appropriateness of unit or for purpos-es of bargaining with the certified representative ofthe Respondent's employees at the locations involved.Further, in his reply to the Respondent's response, theGeneral Counsel has noted that, in the underlyingrepresentation case.Respondent'sformer counselstipulated on the record the incorrect name of theemplopyer so that, he argues, the error in the resultingcertification, an error in name only, is directly attrib-utable to the Respondent. In all circumstances, wefind that the Respondent is the same employer entity,with only a changed name, as the entity whose em-ployees are covered in the Union's certification andthat the mere change of name affords no defense tothe General Counsel's motion.All issues raised by the Respondent in this proceed-ing, except as herein set forth, were or could have beenlitigated in the prior representation proceeding, andthe Respondent does not offer to adduce at a hearingany newly discovered or previously unavailable evi-dence, nor does it allege that any special circumstanc-es existherein which would require the Board toreexamine the decision made in the representationproceeding.We therefore find that the Respondenthas not raised any issue which is properly litigable inthis unfair labor practice proceeding.Accordingly, we shall grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation with its prin-cipal office and place of business at 930 Bay Street,Springfield,Massachusetts, is now and continuouslyhas been engaged in the operation of retail, fast foodoutlets at various locations within the Commonwealthof Massachusetts and the State of Connecticut. Dur-ing the course and conduct of its business, the Re-spondent has caused large quantities of food andrelated products used by it in the retail sale of fastfooddinners tobe purchased and transportedin inter-state commerce from and through the various Statesother than the Commonwealth of Massachusetts.Respondent's annual gross volume of business ex-ceeds $500,000 and it annually receives food and re-lated products valued in excess of $50,000 directlyfrom points outside the Commonwealth of Massachu-setts.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDBartenders,Hotel,Motel,Cafeteria and RestaurantEmployees Union,Local116, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondentconsti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All employees of the Respondent employed atitsWalnut Street, Belmont Avenue, Parker Streetand Liberty Street, Springfield,Massachusettslocations; 980 Westfield Street, West Springfield,Massachusettslocation and at Chicopee,Massa-chusetts;Greenfield,Massachusetts;Holyoke,Massachusetts;Northampton,Massachusetts;Palmer,Massachusetts;Westfield,Massachu- NATIONAL MANAGEMENT CO.setts and Enfield, Connecticut locations, but ex-cluding office clerical employees, guards and su-pervisors as defined in the Act.2.The certificationOn June 16, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 1, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on July 31, 1972, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain andRespondent'sRefusalCommencing on or about October 14, 1972, and atall times thereafter,the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about November7, 1972,and continuing at alltimes thereafter to date,the Respondent has refused,and continues to refuse,to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly,we find that the Respondent has,since November7, 1972,and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that,by suchrefusal,Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and(1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with its operationsdescribed in section I, above, have a close,intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall order633that it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5, 1964), cert. denied 379U.S. 817 (1964);Burnett Construction Company,149NLRB 1419, 1421, enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.KFC National Management Company is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Bartenders, Hotel, Motel, Cafeteria and Restau-rant Employees Union, Local 116, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.3.All employees of the Respondent employed atitsWalnut Streq Belmont Avenue, Parker Street andLiberty Street, Springfield,Massachusetts locations;980 Westfield Street, West Springfield, Massachusettslocation and at Chicopee, Massachusetts; GreenfieldMassachusetts; Holyoke, Massachusetts; Northamp-tonMassachusetts; Palmer,Massachusetts;West-field,MassachusettsandEnfield,Connecticutlocations, but excluding office clerical employees,guards and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Since July 31, 1972, the above-named labor or-ganization has been and now is the certified and ex-clusiverepresentativeofallemployees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about November 7, 1972, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board hereby orders that Respondent,KFC Na-tionalManagementCompany,Springfield,Massa-chusetts,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay,wages, hours,and other terms and condi-tions of employmentwithBartenders,Hotel,Motel,Cafeteria and Restaurant EmployeesUnion, Local116, AFL-CIO, as the exclusive bargaining represen-tative of its employees in the following appropriateunit:All employeesof the Respondent employed atitsWalnut Street,Belmont Avenue,Parker Streetand LibertyStreet, Springfield,Massachusettslocations;980 Westfield Street,West Springfield,Massachusetts location and at Chicopee,Massa-chusetts;Greenfield,Massachusetts;Holyoke,Massachusetts;Northampton,Massachusetts;Palmer,Massachusetts;Westfield,Massachu-setts and Enfield,Connecticut locations, but ex-cluding office clerical employees, guards andsupervisors as definedin the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section7 of the Act.2.Take thefollowing affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours,and other termsand conditions of employment, and, if an under-standing is reached, embody suchunderstanding in asigned agreement.(b) Post at its Bay Street,Springfield,Massachu-setts,place of business and its various retail,fast foodoutlets in Massachusetts and Connecticut, copies ofthe attached notice marked"Appendix." ° Copies ofsaid notice,on forms providedby theRegional Direc-tor for Region 1, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Orderwhat steps have been taken to comply herewith.In the event that thisOrder is enforced by a Judgment of a United StatesCourt of Appeals,the wordsin the noticereading "Postedby Order of theNationalLaborRelations Board" shallread "PostedPursuant to a Judgmentof the UnitedStates Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Bar-tenders, Hotel, Motel, Cafeteria and RestaurantEmployees Union, Local 116, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All employees of the Respondent employedat itsWalnut Street, Belmont Avenue, ParkerStreet and Liberty Street, Springfield, Massa-chusetts locations; 980 Westfield Street, WestSpringfield,Massachusetts location and atChicopee, Massachusetts; Greenfield, Massa-chusetts; Holyoke, Massachusetts; Northamp-ton,Massachusetts; Palmer,Massachusetts;Westfield,Massachusetts and Enfield, Con- NATIONAL MANAGEMENT CO.635necticut locations,but excluding office clericalThis is an official notice and must not be defacedemployees,guards and supervisors as definedby anyone.in the Act.This noticemust remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or coveredby anyother material.KFC NATIONALMANAGE-Any questionsconcerning this notice or compli-MENT COMPANYance with its provisions may be directed to the(Employer)Board'sOffice,Seventh Floor, Bulfinch Building, 15New ChardonStreet, Boston,Massachusetts 02114,DatedByTelephone617-223-3300.(Representative)(Title)